341 S.W.3d 876 (2011)
STATE of Missouri, Respondent,
v.
Douglas P. PFLEGER, Appellant.
No. WD 72456.
Missouri Court of Appeals, Western District.
May 31, 2011.
Mark A. Richardson, Cole County Prosecuting Attorney, Jonathan W. Bertz, Assistant Prosecuting Attorney, Jefferson City, MO, for Respondent.
Daniel E. Hunt, Jefferson City, MO, for Appellant.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and KAREN KING MITCHELL and GARY D. WITT, Judges.

Order
PER CURIAM:
This is a driving while intoxicated case. The primary issue is whether there was sufficient evidence to support the conviction, given that the arresting officer did not observe the defendant make any unlawful moving violation. The defendant admitted to having smoked marijuana that day; he possessed marijuana at the time of the arrest; he failed certain field-sobriety tests; chemical test results showed that marijuana was still in his system at the time of the arrest; and an expert witness testified that, in his opinion, the defendant was impaired by the use of marijuana. We hold that such evidence was *877 sufficient to support the conviction. Accordingly, we affirm. Rule 30.25(b).